Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 19, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  159072(42)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
            Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                     SC: 159072                                          Justices

  v                                                                  COA: 344196
                                                                     Wayne CC: 14-006130-FC
  FREDRICK KYLE YOUNG,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of Shokelle McKay to file a brief amicus
  curiae is GRANTED. The amicus brief submitted on February 14, 2020, is accepted for
  filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 19, 2020

                                                                                Clerk